Citation Nr: 0732854	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-25 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.


FINDINGS OF FACT

1.  There is a balance of evidence on whether the record 
corroborates the veteran's report of a sexual assault in 
service.

2.  The veteran has been diagnosed with PTSD, based on a 
sexual assault in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In September 2000, the veteran initially filed an application 
requesting service connection for PTSD, which he believes is 
the result of a sexual assault while he was in the navy.

The veteran testified that he was raped roughly four weeks 
into basic training in 1968.  The veteran stated that he was 
in his bed at about 11:30 at night when a military policeman 
with a flashlight came, tapped on the veteran's bed, and told 
the veteran to head to the bathroom.  The veteran contends 
the policeman threatened to put the veteran on report for not 
being asleep and then began fondling the veteran and 
performing oral sex on him.  The veteran indicated that the 
entire incident took 20 to 25 minutes.   

Since the veteran has not related a stressor which is combat-
related, additional corroboration must be obtained before 
service connection for PTSD may be granted.  The difficulty 
in adjudicating cases of this nature is that there are often, 
as in this case, no reports of the alleged sexual assault 
contemporary with the incident.  The veteran asserts that he 
was afraid to do anything while the incident was occurring, 
because he was afraid both of getting in trouble with his 
superior officers and he was scared that he would be labeled 
as being gay.  The veteran testified his father was a career 
military man, and the veteran was afraid of being dismissed 
from the military or embarrassing his father.  As such, he 
indicated no report was ever recorded contemporaneously with 
the alleged incident; and the first time the veteran publicly 
spoke of the incident was in 2000, roughly 30 years after it 
reportedly occurred. 

The regulations recognize that sexual assault cases often go 
unreported.  As such, if a post-traumatic stress disorder 
claim is based on an in-service personal assault, the 
regulations authorize the use of evidence from sources other 
than the veteran's service records to corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).   

The veteran stated that before the incident he was a high 
achiever with no behavioral or disciplinary problems.  The 
veteran testified that after the assault he began having 
problems.  The first problem was that he failed his swimming 
qualification, which the veteran reported was a prerequisite 
for continuing on in basic training for the navy.  The 
veteran indicated that he could not focus on the test, 
because he kept imaging his attacker coming back.  
Unfortunately, as a result of failing, the veteran was placed 
in a holding company in which the military policeman that 
assaulted him worked.  While the policeman never again 
touched the veteran, the veteran reported worrying every day 
that he would.  The veteran stated that he had a lot of 
anxiety as the presence of his assaulter caused him to fear 
that he was about to be discharged from the military.  

Following basic training, the veteran indicated that he 
routinely had difficulty sleeping, because he was afraid that 
someone else would assault him.  The lack of sleep resulted 
in the veteran often appearing disheveled and he would 
frequently fall asleep at his post, both of which led to bad 
evaluations.  The veteran was eventually discharged from 
service, and since that time he has had difficulty keeping 
any jobs, he has gotten divorced twice, and he has struggled 
with alcohol and drugs for many years.

The evidence of record reasonable supports the veteran's 
timeline of events.  The veteran's brother wrote a letter 
(dated in March 2004) in which he described the veteran as 
very outgoing prior to enlisting in the Navy.  The brother 
noted that he and the veteran used to sit around and talk 
about everything and noted that before service the veteran 
was working towards a degree in electronics and engineering.  
The brother also indicated that the veteran was very social.  
However, after the veteran entered service, the brother 
recalled his father and mother going to a Naval Commander's 
home to discuss his brother's behavior in the Navy, noting 
that the veteran was often on restriction and was in the brig 
on several occasions.  The brother indicated that the veteran 
had gone from a self-motivator who was positive and outgoing 
prior to enlistment, to an anti-social quitter; and he 
vividly described how the veteran fell into alcohol and drug 
abuse following service.  

The veteran's first/current wife (he married her prior to 
enlisting, divorced her several years later, and then 
remarried her 20 years later) also wrote a letter (dated in 
March 2004) indicating that when the veteran first entered 
boot camp she received letters from him daily, which he even 
marked "special delivery."  However, after about the fourth 
week, the letters changed radically.  The frequency of the 
letters dropped precipitously to the point that she seldom 
received any mail from the veteran.  She kept asking the 
veteran what was wrong, but she never received an answer.  
The wife indicated that when the veteran got out of boot camp 
(roughly six weeks) later he was a different person than when 
he had entered.  She reported that he became more withdrawn 
and anti-social (a marked change from prior to enlistment).  
Once the veteran was assigned to a ship, the wife reported 
that things continued to decline, and she remembered the 
veteran constantly getting reprimanded for falling asleep on 
the job.

The veteran's wife also testified before the Board that prior 
to entering service the veteran was very social, but 
following service he became completely withdrawn.  She also 
testified that following service the veteran began smoking 
and drinking, and became abusive, which were things that the 
veteran never did prior to service.  The veteran's wife 
indicated that they had attended high school together where 
they were both good students.  She added that the veteran 
even attended the local community college to study 
electronics in the afternoon.  

The veteran indicated that he did not tell his wife about the 
sexual assault for 30 years following service, which she 
confirmed in her 2004 letter.  

As indicated in the chart below, service personnel records 
confirm the veteran's poor performance while in service, 
although they fail to show any evaluations during basic 
training, so there is no baseline to compare the veteran's 
performance prior to the alleged sexual assault.

Date
Professiona
l 
Performance
Military 
Behavior
Military 
Appearance
Adaptabilit
y
March 1969
2.8
2.8
3.4
3.2
September 
1969
2.4
2.6
2.8
2.6
February 
1970
2.6
2.7
3.1
2.9

The personnel records also show veteran received nonjudicial 
punishments in September 1969, October 1969, January 1970, 
and February 1970, and in September 1969 it was noted that 
the veteran showed little interest in any phase of electrical 
work and had to be told nearly everything.  Other remarks 
were that he exhibited laziness and did not seem to care 
about his work; he did not take pride in his appearance, and 
had to occasionally be told to clean up and square away his 
uniform; and he often had to have his work re-explained in 
detail, and then redone by other sailors.  In October 1969, 
it was noted that the veteran showed more than normal lack of 
interest when he first reported, and it was thought that he 
had the mental capacity to become a top notch engineer if he 
would recognize his opportunity and apply himself.  The 
veteran went on an unauthorized absence for a week in January 
1970 and he was charged with breaking restriction in February 
1970.

As such, the personnel records show that the veteran had 
numerous problems following boot camp, and his performance 
evaluations were consistently below average.

In 2000, the veteran began receiving psychiatric counseling 
as a result of substance abuse counseling.  The veteran was 
told to seek his motivations for his substance abuse, and 
through this process, the veteran began to come to grips with 
the fact that he had been sexually assaulted many years 
previously.  At a VA consultation in December 2000, and based 
on the veteran's report, he was noted to have begun having 
behavioral problems immediately after being sexually 
assaulted while in the military; and he was diagnosed with 
PTSD.

The veteran's diagnosis of PTSD has been confirmed by a 
number of medical professionals.  For example, in a May 2001 
letter, two social workers, and a VA psychiatrist described 
that the veteran had PTSD based on a sexual assault.  The 
veteran has also been treated for PTSD by a VA psychologist 
in San Diego who specializes in sexual assault cases (see 
April 2006 letter, among others); and the veteran is 
currently being treated by VA for PTSD. 

The veteran, however, also has undergone two VA examinations 
during the course of his appeal (in November 2004 and 
December 2005), and both examiners declined to diagnose the 
veteran with PTSD.  In essence, these examiners did not 
believe that the event the veteran's described as causing 
PTSD, (being coerced into permitting another man to perform 
oral sex on him) could have produced the level of impairment 
the veteran was currently describing.  Likewise, they 
described a health care system that essentially accepted the 
diagnosis of PTSD once it was placed in the record, from 
whatever source, and observed the stressor was rarely 
expressed in any detail to support the diagnosis.  

In an April 2006 letter, the veteran's treating psychologist 
at the Vet Center addressed these concerns noting the 
veteran's sexually innocent background could well have 
produced a sense of horror after the event the veteran 
described occurred.  In addition, she observed that during 
the event the veteran did not know what the perpetrator would 
do next, and he did not know if the perpetrator would be 
back.  The veteran only knew that the perpetrator had the 
authority to come back (as he outranked him) and could if he 
desired.  She also noted that following the veteran's initial 
training, he was assigned to a ship where he was outranked by 
300 men, where he could not protect himself, and therefore 
had difficulty sleeping which then caused him to fall asleep 
while on watch.  This fueled his anxiety and led to 
experimentation with drugs and alcohol.   

The psychologist found that the veteran currently manifested 
symptoms of PTSD, including intrusive memories, rage/anger, 
intimacy issues, and recurrent nightmares related to his time 
in service.

While two VA examiners failed to conclude that the veteran 
had PTSD, there are medical opinions that he does have the 
disorder, including from a VA psychologist who had spent more 
time treating the veteran and who specialized in treating 
victims of sexual assault.  Her diagnosis of PTSD is also 
supported by several other VA doctors and the veteran is 
currently being treated by VA for PTSD.  Further, there is 
evidence of behavioral problems in the veteran's service 
personnel records and there is the statements from his wife 
and brother who both observed the distinct change in the 
veteran's personality, contemporaneous with his service.  
Given that VA is required to consider alternative sources of 
evidence in the case of alleged sexual assaults, the Board 
finds that resolving doubt in the veteran's favor, this 
evidence satisfactorily corroborates the veteran's stressor, 
and therefore the criteria for service connection for PTSD 
have been met.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


